Hooker, J.
(dissenting). Act No. 750, Local Acts 1907, was an act entitled—
“An act to create a bureau of public safety for the city of Bay City, to define the powers and duties of the bureau of public safety, and repeal all acts and parts of acts inconsistent herewith.”
The act provided for the immediate appointment by the governor of five persons as members of said bureau, whose respective terms of office should terminate on the first day of May, i. e., one on the first day of May next ensuing, and one on each successive first day of May for the succeeding four years.
Section 2 confided to said persons full power and control over the police and fire departments of said city, the organization, government and discipline thereof, and the custody and control of all public property, books, records and equipment pertaining thereto.
Section 6 provided that all acts and parts of acts incon*304sistent with said act were repealed. It is unnecessary to refer to the other provisions. The act was approved June 28, 1907, and was given immediate effect.
On or about July 2, 1907, the governor appointed and commissioned the relators members of such bureau, and on July 8, 1907, they met at the city hall and assumed to organize as such bureau, and thereafter demanded from the respondents, viz., the mayor, comptroller, recorder, treasurer and common council of said city, the custody, control and management of said property, etc., of said police and fire departments, which demand was refused, whereupon they applied to the circuit court of Bay county for a writ of mandamus to compel such action by respondents. An order to show cause was issued and respondents filed their answer and after a hearing the writ was granted and respondents have brought the cause to this court hy writ of certiorari. Several errors were assigned, which will sufficiently appear in the questions discussed. All relate to the constitutionality of Act No. 750, Local Acts 1907.
Counsel contend that the provision authorizing the appointment of members by the governor is unconstitutional for the, reason that it deprives Bay City of the right of self-government. While the right contended for by respondents has been sustained in several cases, its application has been denied in others, and in all the crucial question has been held to be whether the functions of the officers provided for were those of a governmental agency. If they were, the right of local selection was held not to apply, and this crucial test has been recognized in all cases since that of People v. Hurlbut, 24 Mich. 44, the leading case upon the subject, where it is elaborately discussed.
To determine tliis case, it is therefore only necessary to ascertain whether the functions of the members of this board are governmental or merely relate to the private interests of the city. So far as the police department is concerned, the claim is not tenable, the question being *305ruled by People v. Mahaney, 13 Mich. 481. The law attacked in that case was one having the single object of providing a police department for the city of Detroit. It abolished certain offices and provided for the appointment of certain officers by the governor. The case has often been referred to since, and it turned upon the proposition that in its police affairs the municipality was a governmental agency for preserving the public peace, and therefore within State control. See, also, 2 Dillon on Municipal Corporations (4th Ed.), §§ 974, 975.
This was followed by People v. Reilly, 53 Mich. 260, where the appointment by the governor of jury commissioners in the county of Wayne, who selected jurors for the municipal courts, was held valid.
The same was held as to the board of health of Detroit. Davock v. Moore, 105 Mich. 120 (28 L. R. A. 783), and as to tax commissioners in Board of State Tax Com’rs v. Board of Assessors of Grand Rapids, 124 Mich. 491. See, also, People v. State Board of Tax Com’rs, 174 N. Y. 417 (63 L. R. A. 884).
In the case of Brink v. City of Grand Rapids, 144 Mich. 472, an action for negligence in flushing a hydrant by members of the fire department, we held that the defendant was not liable, for the reason that the fire department was a governmental agency. This holding was in conformity to the general rule upon the subject.
In 2 Dillon on Municipal Corporations (4th Ed.), § 976, the rule is stated as follows:
“Sec. 976. (774). City not liable for Wrongful Acts of Firemen. — So, although a municipal corporation has charter power to extinguish fires, to establish a fire department, to appoint and remove its officers, and to make regulations in respect to their government and the management of fires, it is not liable for the negligence of firemen appointed and paid by it, who, when engaged in their line of duty upon an alarm of fire, ran over the plaintiff in drawing a hose-reel belonging to the city, on their way to the fire; nor for injuries to the plaintiff caused by the bursting of the hose of one of the engines *306of the corporation, through the negligence of a member of the fire department; nor for like negligence, whereby sparks from the fire engine of the corporation caused the plaintiff’s property to be burned. The exemption from liability in these and the like cases is upon the ground that the service is performed by the corporation in obedience to an act of the legislature; is one in which the corporation, as such, has no particular interest, and from which it derives no special benefit in its corporate capacity; that the members of the fire department, although appointed, employed, and paid by the city corporation, are not the agents and servants of the city, for whose conduct it is liable; but they act rather as officers of the city, charged with a public service, for whose negligence in the discharge of official duty no action lies against the city, without being expressly given; the maxim of respondeat superior has, therefore, no application. Nor is such a corporation liable to the owner of property destroyed or damaged by fire in consequence of its neglect to provide suitable engines or fire apparatus, or to provide and keep in repair public cisterns, or for failing to provide an adequate supply of water to extinguish fires when it has undertaken to provide a water supply. A liability on the part of the corporation was sought to be sustained upon the ground of the neglect of a corporate duty, but the court considered that powers of this nature conferred upon municipal corporations were legislative and governmental, and excluded the notion of implied responsibility to individuals, based on neglect or nonfeasance, and distinguished such cases from those in which the duty is purely ministerial.”
See, also, the recent case of Terrell v. Water Co. (Ky.), 105 S. W. 100; 36 Century Digest, pp. 2173, 2174 and 2189.
This question is to be considered in the light of the opinion of Mr. Justice Cooley, in People, ex rel. Board of Park Com’rs, v. Detroit Common Council, 28 Mich. 228, review of which will be found in 1 Dillon on Municipal Corporations (4th Ed.), § 72, note 1. We quote as follows:
“ The ground upon which the judgment in. the Detroit Park Case, just mentioned, rests, as appears by the opinion of the court delivered by Cooley, J., is that a munic*307ipal corporation like that of Detroit will he found to be in part a mere public agency of the State, and in part possessed of peculiar and local franchises and rights which appertain to it as legal personality for its private ( as distinguished from-the public) advantage. It is admitted that ‘ in all matters of general concern there is no local right to act independently of the State, * * * and the State may exercise compulsory authority, and enforce the performance of local duties, either by employing local officers for the purpose, or through agents or officers of its own appointment. * * * The proposition which asserts the amplitude of legislative control over municipal corporations, when confined, as it should be, to such corporations as agencies of the State in its government, is entirely sound.’”
That case turns upon the ability of the court to say that city parks appertain to it in a private (as distinguished from the public) advantage.
Not so the fire department. In our previous quotation from Dillon, we find that the service is performed by the corporation in obedience to an act of the legislature, a duty which it has a right to impose, one in which the corporation as such has no particular interest, from which it derives no (private) corporate benefit that the officers of that department, however selected, though they be called officers of the city, are charged with a public service, and are a State agency as contradistinguished from a local municipal agency pure and , simple. We adopted this view in Brink v. City of Grand Rapids, supra, and we cite that case, not because it held that city not liable for the neglect of the fire officers merely, but for the reason given for its immunity. On principle, the protection of the general public from the loss of life and property through fires in congested centers must be of concern to the entire public of the State, quite as clearly so as the functions of boards of health. It must be within the power of the legislature to provide for the prevention of fires, explosions, etc., in every city, village, and township in the State, through agents of its own, appointed by the governor, or elected by the locality to which their duties are confined, and it *308would be difficult to distinguish between the duties of such and those of members of boards of health. It is said that the same might be said of sewers, water works, and public work boards, all of which have been held matters of private rather than of public interest. There may be differences of opinion, about this, but whatever we might think of that question, it seems plain that the establishment of fire protection, through departments equipped for the prevention and extinguishment is not distinguishable from the prevention of the same evil through State fire wardens ( officers common in other States and countries), the protection of public health through State and local boards of health and drain commissioners or public safety through a board of police commissioners. See Redell v. Moores, 63 Neb. 219 (55 L. R. A. 740), overruling State, ex rel. Attorney General, v. Moores, 55 Neb. 480; Mayor, etc., of Americus v. Perry, 114 Ga. 871 (57 L. R. A. 230); City of Newport v. Horton, 22 R. I. 196 (50 L. R. A. 330); Fox v. McDonald, 101 Ala. 51 (21 L. R. A. 529); State v. Freeman, 61 Kan. 90.
We think this statute within the principle of our own case, and that it is sustained by the weight of authority elsewhere. The order should be affirmed, with costs against respondents.